DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the IDS filed July 8, 2022 has been considered.
	The information referred to in the IDS filed June 6, 2022 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (20160185262).
Note a child restraint base adapted to a child restraint carrier, the child restraint base comprising: a base body (1) for mounting the child restraint carrier, the base body including a first step-shaped structure (see the Figure 1 mark-up below) and a second step-shaped structure (see the Figure 1 mark-up below), each of the first step-shaped structure and the second step-shaped structure having an upper portion and a lower portion; the base body defining a recess (see the Figure 1 mark-up below) having a perimeter that is at least partially defined between: (i) the upper portions of the first step-shaped structure and the second step-shaped structure, and (ii) the lower portions of the first step-shaped structure and the second step-shaped structure; a panel (31, 321) pivotable between an opened position (Figure 2) and a closed position (Figure 3), the panel having a pivot shaft (4) at a pivoting end positioned between the upper portions of the first step-shaped structure and the second step-shaped structure, the panel configured to pivot to the closed position to tension an anchor belt (2) to remove slack from the anchor belt, and a free end (321) of the panel opposite from the pivoting end is at least partially received within the recess as the panel pivots from the opened position to the closed position.
Regarding claim 20, note the panel is configured to be rotated towards a front portion of the base body to transition from the opened position to the closed position.  See Figure 3.
Regarding claim 21, note each of the first step-shaped structure and the second step-shaped structure having a varying height that gradually increased from the lower portion to the upper portion.  See the Figure 1 mark-up
Regarding claim 25, note the perimeter of the recess is partially defined by a medial region (defined by the broken lines in the Figure 1 mark-up) of the base body that is defined in a forward direction relative to the first step-shaped structure and the second step-shaped structure.  Note the forward end of the recess in the Figure 1 mark-up.
Regarding claim 26, note the perimeter of the recess is defined in the medial region of the base body via a first side surface, a second side surface, and a lateral surface extending between the first side surface and the second side surface.  Note the lateral ends of the recess in the Figure 1 mark-up.
Regarding claim 27, note an engaging component (5) configured to retain the panel in the closed position, and the engaging component is disposed adjacent to the lateral surface.
Regarding claim 28, note the medial region of the base body defines an upper surface, and the recess is partially defined below the upper surface of the base body.  Note location of the recess relative to the sidewall of the base, as shown in the Figure 1 mark-up.
Regarding claim 29, note at least a majority of the panel is retained within the recess when the panel is in the closed position.  See Figure 3.
Regarding claim 30, note the panel and the recess have complementary profiles.  See Figure 3.
Regarding claim 31, note the perimeter of the recess is partially defined by a medial region of the base body disposed in front of the lower portions of the first step-shaped structure and the second step-shaped structure.  See the mark-up of Figure 1.
Regarding claim 32, note the panel is configured to directly contact the anchor belt in the closed position.  See Figure 3.


    PNG
    media_image1.png
    673
    754
    media_image1.png
    Greyscale











Allowable Subject Matter
Claims 1-18 are allowed.

Response to Amendment/Arguments
	Applicant’s response filed August 4, 2022 has been fully considered.  Remaining issues are described above.
Applicant’s arguments with respect to claim 19-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						     /MILTON NELSON JR/August 11, 2022                                                Primary Examiner, Art Unit 3636